DETAILED ACTION

Reasons for Allowance
Claims 1 and 9 are allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over an image display apparatus and a corresponding method of using thereof, as contemplated by Travers – Shipton combination.
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for an image display apparatus having the recited features and, in particular, comprising (with reference to Fig. 3 of the instant application) a first waveguide 310; a second waveguide 330; a first diffraction grating 320; a second diffraction grating 340, the waveguides and gratings being disposed according to the recited relative positions, and further comprising a processor that is configured to identify a quantity of light propagated through the first waveguide 310 and diffracted from the first diffraction grating 320, and to obtain information regarding a shape of the second diffraction grating 340 for compensating for the identified quantity of the light diffracted from the first diffraction grating 320. The instant application uses an extending portion of the first diffraction grating 320 whose vertical projection does not overlap with the second grating 340 (as shown in Figs. 3 and 5 – 8) in order to identify a quantity of light propagated through the first waveguide 310 and diffracted from the first diffraction grating 320 (without ever passing through the second 
On the contrary, while using two diffraction gratings 68,70, Travers only switches them ON/OFF in a synchronized/complementary manner in order to control image uniformity (para. 0046 and 0059), as correctly noted by Applicant (p. 9 of Remarks). More specifically, the two diffraction gratings 68,70 in Travers are used for coupling light beams of different incident angle ranges (para. 0045) and/or different wavelength bands (para. 0055 – 0058). Travers do not consider that a shape of one of the gratings can be adjusted/controlled for compensating an identified quantity of light diffracted from the other diffraction grating. Even when Travers states that only a limited portion of a grating may be controlled (instead of the entire grating), Travers does so only for adjusting the total quantity of light diffracted by the grating (para. 0039), rather than for controlling/adjusting a shape of the grating and thereby compensating for a diffracted output of another grating.

As a general relevant comment, it is also noted that, while the prior art of record considers an image display apparatus comprising a stack of waveguides and diffraction gratings (typically for multi-wavelength/color operation), the diffraction gratings typically are configured to operate independently of one another. Even when dynamic/switchable gratings are used (as in Travers), a shape of a grating is not controlled/optimized in order to compensate for a diffracted output of another grating.   
Claims 2 – 8 and 10 – 15 are allowed by virtue of dependency on any one of claims 1 and 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8,885,997 B2
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896